Citation Nr: 0908309	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970.  He served in the Republic of Vietnam from May 
1969 to April 1970 as a light weapons infantryman and was 
awarded the Combat Infantryman Badge.  Following his 
discharge from active duty, he had service with the United 
States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

In a statement received at the RO in April 2005, the Veteran 
raised the issue of entitlement to service connection for 
sleep apnea.  Also, in a statement received at the Board in 
July 2007, he raised the issue of entitlement to service 
connection for prostate cancer, as secondary to in-service 
exposure to herbicides.  These claims are not inextricably 
intertwined with the current appeal and have not been 
adjudicated by the RO.  They are, therefore, referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by a restricted diet and 
the intermittent need for insulin.  

2.  Regulation of activities due to the diabetes mellitus has 
not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code (DC) 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Initially, by a June 2004 rating action, the RO granted 
service connection for diabetes mellitus, type 2 (20 percent, 
effective from September 15, 2002).  Following receipt of 
notification of that decision, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to his 
service-connected diabetes mellitus.  This disability remains 
evaluated as 20 percent disabling.  

Under the applicable rating criteria, evidence that diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, warrants a 
20 percent rating.  38 C.F.R. § 4.119, DC 7913 (2008).  The 
next higher evaluation, 40 percent, requires evidence of the 
need for insulin, a restricted diet, and regulation of 
activities.  Id.  

Throughout the current appeal, the Veteran has asserted that 
his diabetes requires not only the intermittent use of 
insulin (for elevated blood sugar levels) and a restricted 
diet but regulation of activities as well.  In particular, he 
described having difficulty walking.  Medical evidence 
clearly illustrated that diabetes mellitus requires the 
intermittent use of insulin (for elevated blood sugar levels) 
and a restricted diet.  

The claims folder, however, contains no competent evidence 
supporting the Veteran's assertion that diabetes mellitus is 
of such severity as to require restriction of his activities.  
Of particular significance to the Board is an April 2004 VA 
examiner's conclusion that the Veteran's diabetes is 
adequately controlled on his current medical regimen which 
includes, in pertinent part, exercise.  Further, the claims 
folder contains no medical opinion refuting the VA examiner's 
conclusion.  

As regulation of the Veteran's activities due to his diabetes 
has not been shown, there is no basis to award a disability 
rating greater than the currently-assigned evaluation of 
20 percent for diabetes mellitus at any time during the 
current appeal.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on a medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the Veteran's diabetes mellitus-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in these examination reports) directly address the 
criteria under which this disability is evaluated.  As such, 
the Board finds these records to be more probative than the 
Veteran's subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for diabetes mellitus is not warranted for any portion 
of the rating period on appeal.  In reaching this conclusion, 
the Board also finds that the benefit-of-the-doubt doctrine 
has been applied where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's diabetes mellitus 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  In 
fact, he has received only periodic outpatient treatment for 
this condition during the current appeal.  

Although he has discussed having difficulty walking in part 
due to his diabetes, he also associated this problem with 
other currently nonservice-connected disorders (including his 
sleep disorder and hypertension).  In addition, the April 
2004 VA examiner concluded that the Veteran's diabetes was 
adequately controlled on his current medical regimen which 
includes, in pertinent part, exercise.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's diabetes mellitus 
result in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Thus, consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for this 
disability for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's diabetes claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

As to VA's duty to assist, the RO procured, and associated 
with the claims file, private treatment records referenced by 
the Veteran.  In April 2004, he was accorded a pertinent VA 
examination.  Consequently, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, type 2, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


